Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  “co0mputer” should read “computer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-10, 12, 13, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US Patent No. 11,017,203, hereinafter Aggarwal) in view of Kao et al. (US 2019/0371323, hereinafter Kao).
Re claim 1, Aggarwal discloses, a method comprising, by a device: detecting that a person is visible to a camera of the device (144, col 9 lines 48-65); determining a first biometric characteristic of the person discernable by the device (148); associating the first biometric characteristic with a user identifier unique to the person (150); determining, while the person is identifiable based on the first biometric characteristic, a second biometric characteristic of the person discernable by the device (154); associating the second biometric characteristic with the user identifier (156); determining that a detected person has a detected biometric characteristic (col 10 line 57 – col 11 line 16); determining that the detected person is associated with the user identifier by matching the detected biometric characteristic to the first biometric characteristic or the second biometric characteristic (col 10 line 57 – col 11 line 16). 
Aggarwal fails to explicitly disclose limitations which are disclosed by Kao as follows: and applying, while the detected person is identifiable based on the detected biometric characteristic, a user-specific customization associated with the user identifier (S212, fig 8, par [0067]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine applying, while the detected person is identifiable based on the detected biometric characteristic, a user-specific customization associated with the user identifier of Kao with the method of Aggarwal in order to improve wake-up and security mechanisms to provide an intuitive and convenient operation method
Re claim 2, Aggarwal discloses, the first biometric characteristic represents a facial recognition result identifying the detected person; and the method further comprises associating the user identifier with the detected person in response to the identifying (col 10 line 57 – col 11 line 16). 
Aggarwal fails to explicitly disclose limitations which are disclosed by Kao as follows: the first biometric characteristic represents a facial recognition result identifying the detected person (S210, pars [0009]-[0010]); and the method further comprises associating the user identifier with the detected person in response to the identifying (pars [0009]-[0010]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the first biometric characteristic represents a facial recognition result identifying the detected person; and the method further comprises associating the user identifier with the detected person in response to the identifying of Kao with the method of Aggarwal in order to improve wake-up and security mechanisms to provide an intuitive and convenient operation method based on biometrics including facial recognition.
Re claim 3, the combination of Aggarwal and Kao discloses the limitations of claim 1 including wherein at least one of the first biometric characteristic or the second biometric characteristic represents a persistent attribute of the detected person discernable in video or audio data captured by the camera or in data received from a biometric sensor of the device other than the camera (Aggarwal 158, 154, fig 3, Kao pars [0009]-[0010]).
Re claim 4, the combination of Aggarwal and Kao discloses the limitations of claim 1 including wherein: at least one of the first biometric characteristic or the second biometric characteristic represents a transient attribute of the detected person discernable in video or audio data captured by the camera or in data received from a biometric sensor of the device other than the camera; and the user-specific customization is dependent on the transient attribute (Aggarwal 158, 154, fig 3, Kao pars [0009]-[0010] , a transient attribute, given the broadest reasonable interpretation includes an attribute which is impermanent. Faces and facial recognition changes overtime and must be updated which means recognition based on a face is transient. Additionally, palm recognition is transient since it lasts a relatively short time). 
Re claim 5, the combination of Aggarwal and Kao discloses the limitations of claim 1 including wherein: at least one of the first biometric characteristic or the second biometric characteristic represents a current contextual attribute of the detected person discernable in video or audio data captured by the camera or in data received from a biometric sensor of the device other than the camera; and the user-specific customization is dependent on the current contextual attribute (Aggarwal 158, 154, fig 3, Kao pars [0009]-[0010] , a contextual attribute, given the broadest reasonable interpretation includes an attribute depending on or relating to the circumstances that form the setting for an event. Faces/facial/palm recognition are viewed as contextual since each user impacts a setting or event).

Re claim 8, the combination of Aggarwal and Kao discloses the limitations of claim 1 but fails to explicitly disclose wherein applying the user-specific customization comprises modifying the appearance of the detected person or an attribute of the voice of the detected person in a video stream output by the device.
Official Notice is taken to note that utilizing a user-specific modification filter is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine wherein applying the user-specific customization comprises modifying the appearance of the detected person or an attribute of the voice of the detected person in a video stream output by the device with the method of Aggarwal and Kao in order to rapidly apply user settings when a user is identified via biometric indicators.
Claim 9 is rejected for the same reasons stated in claim 8.
Re claim 10 the combination of Aggarwal and Kao discloses the limitations of claim 1 including further comprising: storing a plurality of biometric characteristics of the detected person in association with the user identifier in a data structure, the data structure storing information representing one or more persons visible to the camera including the detected person, and the plurality of biometric characteristics including the first and second biometric characteristics; obtaining biometric data from the camera or from a biometric sensor of the device other than the camera; and updating the plurality of biometric characteristics of the detected person stored in association with the user identifier in the data structure dependent on the obtained biometric data (Aggarwal col 1 lines 24-67 and col 4 line 49 – col 5 line 10).
Claims 12, 13, 15, 17, 18, and 19 are rejected for the reasons stated in claims 1, 4, 8, 1, 4, and 8, respectively. The system and media as claimed would have been obvious and expected by the method of Aggarwal and Kao.



Allowable Subject Matter
Claims 6, 7, 11, 14, 16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696